Appeal by defendant from a judgment of the former County Court, Kings County, rendered January 5, 1982 after a jury trial, convicting him (and a eodefendant) of robbery and grand larceny (both in the first degree) and assault in the second degree, and imposing sentence. Judgment affirmed. In our opinion, although it was error to admit into evidence defendant’s hat and coat because their seizure was the result of a search which was not incidental to defendant’s arrest, nevertheless the admission of such evidence did not affect defendant’s substantial rights and may be disregarded (Code Grim. Pro., § 542). [For affirmance of judgment as to the codefendant, see People v. De Berry, 20 A D 2d 758.] Beldock, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.